Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has claimed “wherein one of the crown, the denture, or the partial denture is removably attached to the dental implant system at the plurality of ridges on the outer surface of the ti-base”. However, support for the crown, denture, or partial denture being removably attached to the ridges is not provided. The applicant teaches in par. 12 of the originally filed specification: “Accordingly, if the crown/denture/partial denture is to be  replaced, the prosthetic screw can be accessed by drilling through the crown, and removing the screw. The abutment, ti- base attached thereto, and crown/denture/partial denture can then be removed, leaving the implant in place.”. Therefore, only support for the crown being removed from the abutment and implant is provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant has claimed “wherein one of the crown, the denture, or the partial denture is removably attached to the dental implant system at the plurality of ridges on the outer surface of the ti-base”. However, it is unclear how the crown is removably connected to the base as claimed.  The applicant has not disclosed any structure on the base or crown/denture/partial denture that would allow for the removable connection between the ridges on the base and the prosthetic element. For examination purposes, the limitations are being interpreted as the prosthetic element and the base as removable from the implant as disclosed by the applicant.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670).
Lundgren discloses a multi-piece dental prosthesis comprising an implant 1 operable to be implanted into a bone of a patient (see abstract, such that the implant is the anchorage unit, fixture with the spacer 1, col. 3, ll. 42-45), an abutment 6’’ removably engaged with the implant via a prosthetic screw 4 engaged with both the implant and the abutment (see fig. 3, such that it is removable in that the screw can be unthreaded to remove it from the implant), the abutment 6’’ having threads on an outer portion at a rear of the abutment (see fig. 3), the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (see fig. 3, such that the screw thread can be unscrewed and therefore, can function as claimed), a ti-base 11’’ (col. 4, ll. 11-12 regarding the base being made from titanium) defining a central opening (see fig. 3), the ti-base 11’’ having threads extending into the central opening sized to engage with the threads of the abutment (see fig. 3, col. 5, ll. 26-28), a crown attached to the ti- base 11’’ (col. 5, ll. 17-25, specifically “a patrix 11’ cast in the crown/bridge construction) wherein the crown defines an opening through its height in communication with the central opening of the ti-base 11’’ (col. 5, ll. 39-42, “Moreover. The aperture in the crown or bridge construction may be made as small as the head of the locking screw”).  Lundgren teaches the invention as substantially claimed and discussed above, however, does not specifically teach a cross section of the opening through the crown defines an opening through its height in communication with the central opening of the ti-base, wherein a cross section of the opening through the crown is larger than a cross section of the implant, so as to guide the implant when passthrough the opening and wherein the ti-base has a plurality of ridges on the outer surface of the ti-base, which help bind the crown to the ti-base. 
Lozada teaches a multi-piece dental prosthesis comprising an implant 16, a ti-base defining a central opening comprising threads extending into the central opening and a crown connected to the ti-base (see fig. 5, par 18, specifically “In another embodiment, a sleeve may contain the threads and may have the prosthesis formed around it. The sleeve may be, for example, a durable material such as titanium or the like”), wherein the cross section of the opening through the crown is larger than a cross section of the implant so as to guide the implant when passed through the opening (see fig.5, pars. 9, 18) and the central opening of the ti-base has a cross sectional area greater than a maximum cross sectional area of the implant, such that he implant can pass through the ti-base (see fig. 5, pars. 9, 18). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the openings in the crown and ti-base taught by Lundgren with the size relative to the implant taught by Lozada in order to aid in guiding of proper placement of the drilled hole and implant (see par. 6 of Lozada).  Lundgren/Lozada teach the invention as substantially claimed and discussed above, however, does not specifically teach the ti-base has a plurality of ridges on the outer surface of the ti-base, which help bind the crown to the ti-base.
Dwight teaches a multi-piece dental prosthesis comprising an implant (portion of 3 below element 4) operable to be implanted into a bone of a patient, an abutment (portion above element 4), the abutment having threads (see fig. 5), a base 1 defining a central opening (see figs. 4-5), the base having threads extending into the central opening sized to engage with the threads of the abutment (pg. 1, col. 2, ll. 69-71), a crown 2 attached to the base, wherein the base comprises a plurality of ridges on an outer surface of the base which help bind the crown to the base (see figs. 4-5, pg. 1, col. 2, ll. 57-69). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base of Lundgren/Lozada to have a plurality of ridges as taught by Dwight in order to help secure the crown to the base and prevent accidental separation.  
Lundgren further teaches with respect to claim 6, the prosthesis further comprising a partial denture attached to the ti-base (col. 5, ll. 21-22, such that the bridge is a partial denture).
Lundgren further teaches with respect to claims 8 and 16, wherein the abutment defines an opening having a shape engageable with a screw-driver (see fig. 3, such that the shape of the opening is engageable with a screw driver when the screw is being driven, such that a shaft of the screw driver can engage with the surface of the opening).
Lundgren further teaches with respect to claim 10, wherein the implant is threaded (col. 1, ll. 29-33, abstract, such that the fixture is the threaded implant, note as discussed in claim 1, the implant being the spacer element and the fixture)
Lundgren further teaches with respect to claim 13, wherein a head of the prosthetic screw engages with a shoulder of the abutment, and wherein a thread of the prosthetic screw engages with a threaded opening of the implant (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant, see annotated figure below regarding shoulder).
Lundgren further teaches with respect to claim 15, wherein the abutment 6’’ is prevented from axial movement relative to the implant by an engagement of a part of the abutment with a part of the implant (see fig. 3, annaoted figure showing the engagement part).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Dwight (622,670).
With respect to claim 20, Lundgren teaches a multi-piece dental prosthesis comprising a dental implant system (see fig. 3, fixture, element 1, 6’’, 1’’ and prosthetic screw) and a crown attached to the dental implant system )col. 5, ll. 17-25, specifically “a patrix 11’ cast in the crown/bridge construction), the dental implant system comprising an implant (spacer 1 and fixture) operable to be implanted into a bone of a patient (see abstract, such that the implant is the anchorage unit, fixture with the spacer 1, col. 3, ll. 42-45), an abutment 6’’ removably engaged with the implant via a prosthetic screw 4 engaged with both the implant and the abutment (see fig. 3, such that it is removable in that the screw can be unthreaded to remove it from the implant), the abutment 6’’ having threads on an outer portion at a rear of the abutment (see fig. 3), the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (see fig. 3, such that the screw thread can be unscrewed and therefore, can function as claimed), a ti base 11’’ (col. 4, ll. 11-12 regarding the base being made from titanium) defining a central opening, the ti-base 11’’ having threads extending into the central opening sized to engage with the threads on the outer portion at the rear of the abutment (see fig. 3, col. 5, ll. 26-28), wherein the crown is removably attached to the implant (such that the base is capable of being unscrewed form the abutment element, see 112 rejections above regarding how this limitation is being interpreted). Lundgren teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ti-base comprises a plurality of ridges on an outer surface of the ti-base and wherein the one of the crown, the denture, or the partial dentures is attached to the dental implant system at the plurality of ridges on the outer surface of the ti-base. 
Dwight teaches a multi-piece dental prosthesis comprising an implant (portion of 3 below element 4) operable to be implanted into a bone of a patient, an abutment (portion above element 4), the abutment having threads (see fig. 5), a base 1 defining a central opening (see figs. 4-5), the base having threads extending into the central opening sized to engage with the threads of the abutment (pg. 1, col. 2, ll. 69-71), a crown 2 attached to the base, wherein the base comprises a plurality of ridges on an outer surface of the base which help bind the crown to the base (see figs. 4-5, pg. 1, col. 2, ll. 57-69, see 112 rejection above regarding how the limitation is being interpreted). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base of Lundgren/Lozada to have a plurality of ridges as taught by Dwight in order to help secure the crown to the base and prevent accidental separation.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670) as applied to claim 1 above, and further in view of Sapian (2003/0224328).
Lundgren/Lozada/Dwight teaches the multi-piece dental prosthesis as discussed above in detail including a crown or partial denture connected to the ti-base, however, does not specifically teach a denture connected to the t-base.
Sapian teaches a multi-piece dental prosthesis comprising a denture connected to a base (see figs., par. 53). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single crown or partial denture as taught by Lundgren/Lozada/Dwight to include a denture as taught by Sapian in order to meet the needs of the user. It is noted that Sapian teaches a single crown and partial dentures also connected to the base.  

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670) as applied to claim 1 above, and further in view of Willoughby (5,873,721).
With respect to claim 9, Lundgren teaches the invention as substantially claimed and discussed above, including a front portion of the abutment defines a cross-sectional shape, and wherein the implant defines an opening having a matching cross-sectional shape to the abutment front portion at it top (see fig. 3, annotated figure above, such that the shape is that of the engagement area), however, does not specifically teach the abutment shape and matching opening shape of the implant preventing axial rotation of the abutment relative to the implant.
Willoughby teaches a multi-piece dental prosthesis comprising an implant 16 operable to be implanted into a bone of a patient (see figs. 2-5), an abutment 10 removably engaged with the implant via a prosthetic screw 20 engaged with both the implant and the abutment (see figs. 3, 5), the abutment having threads 12 on an outer portion at a rear of the abutment, the prosthetic screw removable from the implant by being unscrewed and passing through a central opening of the abutment (such that the screw can be threaded and unthreaded), a base 18 having threads extending into a central opening sized to engage with the threads of the abutment (see figs. 1-5), wherein a front portion of the abutment defines a cross-sectional shape (mechanical interlock 14) and wherein the implant defines an opening 14 having a matching cross-sectional shape to the abutment front portion at it top, the abutment shape and matching opening shape of the implant preventing axial rotation of the abutment relative to the implant (see figs. 3-5, see abstract regarding anti-rotation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the front portion of the abutment and opening of the implant of Lundgren/Lozada/Willoughby with the anti-rotational shape taught by Willoughby in order to prevent rotation of the parts once assembled.
Lundgren further teaches with respect to claim 12, the implant defines a threaded opening, the threaded opening sized to receive the prosthetic screw (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant), however, does not specifically teach the threaded opening beyond the opening having the matching cross section.
Willoughby further teaches the threaded opening beyond the opening having the matching cross section (see figs. 3 and 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the front portion of the abutment and opening of the implant of Lundgren/Lozada/Willoughby with the anti-rotational shape taught by Willoughby in order to prevent rotation of the parts once assembled.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670) in view of Willoughby (5,873,721) as applied to claim 9 above, and further in view of Engman et al. (6,375,465).
With respect to claim 11, Lundgren//Lozada/Dwight/Willoughby teaches the invention as substantially claimed and discussed above, however, does not specifically teach the implant is self-drilling.
Engman teaches a dental implant which is self-drilling (col. 6, ll. 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Lundgren//Lozada/Dwight/Willoughby with the self-drilling implant of Engman in order to easily install the implant in the bone and reduce the number of steps needed to install the implant.
With respect to claim 14, Lundgren teaches where a head of the prosthetic screw engages with a shoulder of the abutment, and where a thread of the prosthetic screw engages a threaded opening of the implant (see fig. 3, col. 3, ll. 44-46 regarding the threaded bore in the implant, see annotated figure above).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670) as applied to claim 1 above, and further in view of Heo (2006/0141419).
Lundgren/Lozada/Dwight teaches the invention as substantially claimed and discussed above, however, does not specifically teach where a largest cross sectional area of the abutment is greater than a largest cross sectional area of the implant.
Heo teaches a multi-piece dental implant comparing an implant 110, an abutment 120a-120d and a base 142a-142d, wherein a largest cross sectional area of the abutment is greater than a larger cross sectional area of the implant 9See fig 4d, such that the shoulder on the abutment extends beyond the cross sectional area of the implant). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the relationship been the implant and abutment as taught by Lundgren/Lozada/Dwight with that as taught by Heo in order to provide the desired contour of the gum, such that the gum contours the abutment. 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Lozada (2016/0074141) in view of Dwight (622,670) as applied to claim 1 above, and further in view of Padrps-Fradera (5,399,090).
Lundgren/Lozada/Dwight teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ti-base further comprises an annular flange at its bottom and the annular flange is configured to abut a gum of a patient when the ti-base is attached to the abutment. 
Padrps-Fradera teaches an implant system comprising an implant (portions 3/4) operable to be implanted into a bone of a patient, an abutment 5, the abutment having threads on an outer portion, a base 2 defining a central opening, the base having threads extending into the central opening sized to engage with the threads of the abutment, a crown attached to the base, the base further comprising an annular flange 14 at its bottom wherein the annular flange is configured to abut a gum of a patient when the base is attached to the abutment (see fig. 2, such that due to the positioning of the implant in the jawbone, the flange with the attached crown would contact the gum along the external surface 12 of the flange). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base of Lundgren/Lozada/Dwight to include the flange taught by Padrps-Fradera to provide a seat for the crown (see col. 3, ll. 5-7 of Padrps-Fradera).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (4,756,689) in view of Dwight (622,670) as applied to claim 20 above, and further in view of Padrps-Fradera (5,399,090).
Lundgren/Dwight teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ti-base further comprises an annular flange at its bottom and the annular flange is configured to abut a gum of a patient when the ti-base is attached to the abutment. 
Padrps-Fradera teaches an implant system comprising an implant (portions 3/4) operable to be implanted into a bone of a patient, an abutment 5, the abutment having threads on an outer portion, a base 2 defining a central opening, the base having threads extending into the central opening sized to engage with the threads of the abutment, a crown attached to the base, the base further comprising an annular flange 14 at its bottom wherein the annular flange is configured to abut a gum of a patient when the base is attached to the abutment (see fig. 2, such that due to the positioning of the implant in the jawbone, the flange with the attached crown would contact the gum along the external surface 12 of the flange). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base of Lundgren/Dwight to include the flange taught by Padrps-Fradera to provide a seat for the crown (see col. 3, ll. 5-7 of Padrps-Fradera).
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Lundgren and Lozada do not teach the new limitation of the base having a plurality of ridges, however, it is noted that the prior art of Dwight has been cited to teach the new limitations, therefore, the applicants arguments are moot.
The applicant further argues with respect to claim 20 that the claimed invention is directed towards two components, that being the implant system and the prosthetic element (crown or denture or partial denture) and then further claims that the crown is removably from the base and the rest of the implant system. However, as discussed above, the applicant does not have support for this.  Support for the crown with the base being removable from the abutment is provided and the limitation is being interpreted as the prosthetic element is attached to the dental implant system through the ridges, which is taught by the newly cited prior art of Dwight. Applicant argues that support for the for the prosthetic element being detached from the base is provided in par. 8. However, the applicant teaches in paragraph 8 “These multiple parts allow the crown to be removed while leaving the implant in place permanently attached to the bone.” Support for leaving the base is not provided, only the implant.  Further in par. 12 of the originally filed specification discussed leaving only the implant while removing the base and abutment. This arrangement is also taught in paragraph 20 of the originally filed disclosure. Therefore, the applicants arguments are not persuasive in view of the 112 rejections and how the limitations are being interpreted. Further it is noted that the interpretation of the limitations of claim 20 are further supported by the withdrawn method claim 18 in which both the abutment and base are removed from the implant.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruschelli has been cited to teach a base 5 attached to an abutment 4 through threads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/15/2022